IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                         Assigned on Briefs October 15, 2013

              BILLY A. MATHES v. DR. EDMOND LANE ET AL.

                  Appeal from the Circuit Court for Morgan County
                  No. 2013-CV-4     Russell E. Simmons, Jr., Judge




             No. E2013-01457-COA-R3-CV-FILED-JANUARY 30, 2014


The plaintiff, a state prison inmate, appeals the trial court’s dismissal of his health care
liability action against the defendant doctor and his complaint against the warden of the
facility where he was treated by the doctor. The trial court granted the defendant doctor’s
motion to dismiss based upon the plaintiff’s failure to comply with the requirements of the
Tennessee Medical Malpractice Act (“TMMA”). See Tenn. Code Ann. §§ 29-26-115 to -122
(Supp. 2013). The trial court also granted the warden’s motion to dismiss upon finding that
the plaintiff’s complaint contained no factual allegations against the warden. Discerning no
error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

T HOMAS R. F RIERSON, II, J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., P.J., and D. M ICHAEL S WINEY, J., joined.

Billy A. Mathes, Nashville, Tennessee, Pro Se.

John C. McCauley and Carol Davis Crow, Nashville, Tennessee, for the appellee, Dr.
Edmond Lane.

Robert E. Cooper, Jr., Attorney General and Reporter; Joseph F. Whalen, Associate Solicitor
General; and Lee Pope, Assistant Attorney General, Nashville, Tennessee, for the appellee,
Tony Howerton.
                                              OPINION

                              I. Factual and Procedural Background

       The plaintiff, Billy A. Mathes, was housed at Morgan County Correctional Complex
(“MCCX”) when he was treated by the defendant doctor, Edmond Lane, M.D., in late March
2012. Prior to his entering state custody, Mr. Mathes had sustained multiple injuries,
including fractures to both feet, in an automobile accident on November 18, 2010. He was
treated at Vanderbilt Medical Center immediately following his accident. Mr. Mathes was
subsequently incarcerated at the Greene County Detention Center in May 2011 and was
transferred to MCCX in February 2012. When he was treated by Dr. Lane approximately one
month following his transfer to MCCX, Mr. Mathes was experiencing particular pain and
difficulty with his right foot. Dr. Lane prescribed for Mr. Mathes’s condition a regimen of
ibuprofen.

       Following the initial visit, Mr. Mathes was not seen by Dr. Lane again at MCCX. He
was provided with crutches at MCCX, and he was treated by a nurse practitioner
approximately one week after meeting with Dr. Lane. On April 13, 2012, Mr. Mathes was
transferred to South Central Correctional Complex (“SCCX”). According to his complaint,
Mr. Mathes continued to use the crutches at SCCX, but he was confined to the medical wing
due to his lack of mobility. In mid-May 2012, Mr. Mathes noticed that one of the tendon
“anchors,” or hardware, in his right ankle was loose, a condition he asserted was verified by
x-ray at SCCX. Mr. Mathes alleged that further injury to his right ankle was caused both by
Dr. Lane’s failure to properly diagnose his problem and a resultant delay in proper treatment.

       On January 31, 2013, Mr. Mathes filed the instant action, naming Dr. Lane and
Warden Howerton as defendants. According to the complaint, Dr. Lane showed “deliberate
indifference” to Mr. Mathes’s medical condition by, inter alia, failing to (1) refer him to a
specialist, (2) prescribe physical therapy, (3) prescribe a wheelchair, and (4) order transfer
to TDOC’s special needs facility.1 Mr. Mathes attached to his complaint an inmate affidavit,
pursuant to Tennessee Code Annotated § 41-21-805 (2010), presenting information regarding
four previous lawsuits he had filed in United States District Court, three with the Eastern
District at Greeneville and one with the Middle District at Chattanooga. Mr. Mathes
acknowledged in his affidavit that all four lawsuits had been dismissed, the first three, in Mr.
Mathes’s words, for “failure to state claim” and the most recent, filed against the Greene
County Detention Center and others in the District Court at Greenville on August 2, 2012,



        1
        At the time of filing his notice of appeal, Mr. Mathes was housed in TDOC’s Special Needs Facility
in Nashville.

                                                   -2-
by operation of the “3-dismissal rule.”2 Mr. Mathes also filed with his complaint a certificate
referencing the balance in his inmate trust fund account, an affidavit of indigency, and a
motion for appointment of counsel.

        On March 8, 2013, Dr. Lane and Warden Howerton filed separate motions to dismiss
the complaint. Dr. Lane averred that Mr. Mathes’s complaint against him should be
dismissed because (1) the complaint failed to comply with Tennessee Code Annotated § 41-
21-805, (2) a previous filing of a complaint in federal court based on the same facts and
theories provided a sufficient basis for dismissal of the instant lawsuit as frivolous or
malicious pursuant to Tennessee Code Annotated § 41-21-801 et seq., (3) the complaint
failed to state a claim upon which relief could be granted, and (4) the complaint alleged
medical malpractice but failed to comply with the TMMA. Warden Howerton averred that
the complaint, as it pertained to him, failed to state a claim for which relief could be granted
because (1) it contained no allegations against him, (2) the warden could not be held liable
for Dr. Lane’s actions under the theory of respondeat superior pursuant to 42 U.S.C. § 1983,
and (3) Mr. Mathes was barred from filing a claim pursuant to Tennessee Code Annotated
§ 41-21-807.3

        On March 27, 2013, Mr. Mathes filed various motions, requesting, inter alia, that the
trial court order Dr. Lane and Warden Howerton to produce Mr. Mathes’s medical records
and answer interrogatories. Dr. Lane and Warden Howerton filed responses in opposition



        2
          Dr. Lane attached to his Motion to Dismiss a copy of the Memorandum and Order entered by the
District Court at Greenville on December 21, 2012, for this most recent case, number 2:12-cv-00323. The
Memorandum and Order shows that the District Court dismissed case number 2:12-cv-00323 pursuant to 28
U.S.C. § 1915(g) after finding that Mr. Mathes had “filed at least three prior civil rights actions which [had]
been dismissed for failure to state a claim or as frivolous.” See 28 U.S.C. § 1915(g) (2006):
         In no event shall a prisoner bring an action or appeal a judgment in a civil action or
         proceeding under this section if the prisoner has, on 3 or more prior occasions, while
         incarcerated or detained in any facility, brought an action or appeal in a court of the United
         States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
         claim upon which relief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.
Compare Tenn. Code Ann. § 41-21-807(c).
        3
            Tennessee Code Annotated § 41-21-807(c) provides:
                  In no event shall an inmate bring a civil action or appeal a judgment in a civil action
                  or proceeding under this section if the inmate has, on three (3) or more prior
                  occasions, while incarcerated or detained in any facility, brought an action or appeal
                  in a court of this state or the United States that was dismissed on the grounds that
                  it was frivolous, malicious or failed to state a claim upon which relief may be
                  granted, unless the inmate is under imminent danger of serious physical injury.

                                                        -3-
to Mr. Mathes’s motions, including requests to stay discovery until the trial court rendered
a decision regarding the defendants’ respective motions to dismiss.

       On June 11, 2013, the trial court entered two orders of dismissal, granting respectively
Dr. Lane’s and Warden Howerton’s motions to dismiss. The court further entered a
Memorandum Opinion, explaining that the complaint against Dr. Lane was dismissed for its
failure to comply with the requirements of the TMMA. The complaint against Warden
Howerton was dismissed due to its failure to state a claim upon which relief could be
granted. The trial court also denied Mr. Mathes’s motion for appointment of counsel and
found Mr. Mathes’s other motions, including the motion for production of documents, to be
pretermitted by the dismissal of the complaint in full. Mr. Mathes timely appealed.

                                     II. Issues Presented

       Relevant to his appeal of the trial court’s dismissal of the instant action, Mr. Mathes
presents the sole issue of whether the trial court erred by dismissing his complaint against Dr.
Lane and Warden Howerton. Considering the trial court’s separate rationales for dismissing
the complaint against each defendant, we bifurcate this issue for review as follows:

       1.     Whether the trial court erred by dismissing Mr. Mathes’s complaint against Dr.
              Edmond Lane pursuant to Tennessee Code Annotated §§ 29-26-121 and -122.

       2.     Whether the trial court erred by dismissing Mr. Mathes’s complaint against
              Warden Howerton based upon failure to state a claim upon which relief could
              be granted.

In response to Mr. Mathes’s appeal, Warden Howerton raises an additional issue, which we
restate as follows:

       3.     Whether Mr. Mathes is barred from proceeding in forma pauperis by operation
              of Tennessee Code Annotated § 41-21-807(c) because he has, on three or more
              prior occasions, filed actions that were dismissed for failure to state a claim
              upon which relief may be granted.

                                   III. Standard of Review

       The issues presented are questions of law. We review questions of law, including
those of statutory construction, de novo with no presumption of correctness. Tenn. R. App.
P. 13(d); Estate of French v. Stratford House, 333 S.W.3d 546, 554 (Tenn. 2011). When
interpreting statutes, “[o]ur primary objective is to carry out legislative intent without

                                              -4-
broadening or restricting the statute beyond its intended scope.” Estate of French, 333
S.W.3d at 554 (citing Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn.
2002)).

       In reviewing the trial court’s dismissal of a complaint pursuant to Rule 12 of the
Tennessee Rules of Civil Procedure, we must only consider the legal sufficiency of the
complaint dismissed. See Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696
(Tenn. 2002). As our Supreme Court has explained:

       A Rule 12.02(6) motion to dismiss only seeks to determine whether the
       pleadings state a claim upon which relief can be granted. Such a motion
       challenges the legal sufficiency of the complaint, not the strength of the
       plaintiff’s proof, and, therefore, matters outside the pleadings should not be
       considered in deciding whether to grant the motion. In reviewing a motion to
       dismiss, the appellate court must construe the complaint liberally, presuming
       all factual allegations to be true and giving the plaintiff the benefit of all
       reasonable inferences. It is well-settled that a complaint should not be
       dismissed for failure to state a claim unless it appears that the plaintiff can
       prove no set of facts in support of his or her claim that would warrant relief.
       Great specificity in the pleadings is ordinarily not required to survive a motion
       to dismiss; it is enough that the complaint set forth “a short and plain statement
       of the claim showing that the pleader is entitled to relief.” White v. Revco
       Disc. Drug Ctrs, Inc., 33 S.W.3d 713, 718 (Tenn. 2000) (citing Tenn. R. Civ.
       P. 8.01).

Id. (additional internal citations omitted).

        In reviewing pleadings, we “must give effect to the substance, rather than the form
or terminology of a pleading.” Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012)
(citing Abshure v. Methodist Healthcare-Memphis Hosp., 325 S.W.3d 98, 104 (Tenn. 2010)).
We note also that pleadings “prepared by pro se litigants untrained in the law should be
measured by less stringent standards than those applied to pleadings prepared by lawyers.”
Stewart, 368 S.W.3d at 462 (citing Carter v. Bell, 279 S.W.3d 560, 568 (Tenn. 2009);
Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003); Young v. Barrow, 130
S.W.3d 59, 63 (Tenn. Ct. App. 2003)). Parties proceeding without benefit of counsel are
“entitled to fair and equal treatment by the courts,” but we “must not excuse pro se litigants
from complying with the same substantive and procedural rules that represented parties are
expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003).




                                               -5-
                IV. Dismissal of Complaint Against Dr. Lane Pursuant to
                          Tennessee Medical Malpractice Act

        The trial court dismissed Mr. Mathes’s complaint against Dr. Lane because in filing
his complaint, Mr. Mathes had failed to comply with the procedural requirements of the
TMMA. It is undisputed that Mr. Mathes failed to provide Dr. Lane notice of a potential
claim for medical malpractice at least sixty days prior to filing his complaint and that Mr.
Mathes also failed to file a certificate of good faith with his complaint. See Tenn. Code Ann.
§§ 29-26-121, -122. Mr. Mathes contends that due to his status as a pro se litigant and
incarcerated inmate, this Court should determine that he “met the minimum standard in
filing his suit.” Dr. Lane contends that because the gravamen of Mr. Mathes’s complaint
sounds in medical malpractice, the trial court properly dismissed the complaint for failure to
comply with the TMMA. We agree with Dr. Lane.

         Mr. Mathes did not in his complaint reference the TMMA as the legal theory under
which he was requesting relief, nor did he incorporate the term, “medical malpractice.” To
determine whether the trial court properly found the requirements of the TMMA to apply to
the instant action, we must examine the gravamen, or the “substantial point or essence,” of
the complaint. See Estate of French, 333 S.W.3d at 557 (quoting B LACK’S L AW D ICTIONARY
770 (9th ed. 2009)). The designation given to a plaintiff’s claims by either party is not
determinative because it is “the responsibility of the courts to ascertain the nature and
substance of a claim.” Id. (stating that even though the plaintiff made no reference in her
complaint to the TMMA or “medical malpractice,” “the requirements of the TMMA apply
if, in fact, the factual basis for the claim sounds in medical malpractice.”).

        Regarding the effect of the distinction between common law negligence and claims
falling within the governance of the TMMA, our Supreme Court has explained:

       The elements of common law negligence include “(1) a duty of care owed by
       defendant to plaintiff; (2) conduct below the applicable standard of care that
       amounts to a breach of that duty; (3) an injury or loss; (4) cause in fact; and (5)
       proximate, or legal, cause.” Giggers v. Memphis Housing Auth., 277 S.W.3d
359, 364 (Tenn. 2009) (quoting McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn.
       1995)). Medical malpractice claims are governed by the TMMA, which in
       great measure has codified the elements of common law negligence. See
       Gunter v. Lab. Corp. of Am., 121 S.W.3d 636, 639 (Tenn. 2003); Kilpatrick v.
       Bryant, 868 S.W.2d 594, 598 (Tenn. 1993). In order to prevail on a claim of
       medical malpractice, a plaintiff must establish the following statutory
       elements: (1) the recognized standard of professional care in the specialty and
       locality in which the defendant practices; (2) that the defendant failed to act in

                                               -6-
       accordance with the applicable standard of care; and (3) that as proximate
       result of the defendant’s negligent act or omission, the claimant suffered an
       injury which otherwise would not have occurred. Tenn. Code Ann. § 29-26-
       115(a).

               Whether claims are characterized as ordinary negligence or medical
       malpractice affects the nature of the litigation. A medical malpractice claimant
       must establish the statutory elements through the testimony of an expert who
       meets the qualifications set forth in Tennessee Code Annotated section 29-26-
       115(b). See Barkes v. River Park Hosp., Inc., 328 S.W.3d 829, 833 (Tenn.
       2010) (“Unless the negligence is obvious and readily understandable by an
       average layperson, expert testimony will be required to demonstrate the
       applicable standard of care and breach of that standard.”); Seavers v. Methodist
       Med. Ctr. of Oak Ridge, 9 S.W.3d 86, 92 (Tenn. 1999) (“Expert testimony is
       required in medical malpractice cases to assist and to educate the trier of fact
       unless the alleged malpractice lies within the common knowledge of lay
       persons.”). There is no such requirement for an ordinary negligence claim.
       Moreover, a potential medical malpractice claimant is required to provide
       written notice of his or her claim to the health care provider at least sixty days
       before filing the complaint. Tenn. Code Ann. § 29-26-121(a)(1). Although
       a trial court may excuse compliance with this provision “for extraordinary
       cause shown,” Tenn. Code Ann. § 29-26-121(b), no such notice is required for
       a claim based upon ordinary negligence.

Estate of French, 333 S.W.3d at 554-55 (footnote omitted). Our Supreme Court in Estate
of French summarized our standard for determining the distinction as follows:

       If the alleged breach of the duty of care set forth in the complaint is one that
       was based upon medical art or science, training, or expertise, then it is a claim
       for medical malpractice. If, however, the act or omission complained of is one
       that requires no specialized skills, and could be assessed by the trier of fact
       based on ordinary everyday experiences, then the claim sounds in ordinary
       negligence.

Id. at 556.

       In the case at bar, the trial court expressly found in its Memorandum Opinion that
“[t]he gravamen of the Complaint is a civil action for health care liability.” We agree. As
noted above, we must construe Mr. Mathes’s complaint liberally and presume all factual
allegations to be true when reviewing the trial court’s grant of a motion to dismiss. See Tenn.

                                              -7-
R. Civ. Pro. 12.02; Trau-Med, 71 S.W.3d at 696. Mr. Mathes asserted in his complaint that
Dr. Lane knew the seriousness of Mr. Mathes’s right foot and ankle injury and declined, out
of “deliberate indifference” to the seriousness of Mr. Mathes’s condition, to refer Mr. Mathes
to a specialist or order physical therapy or other specialized care.4 The gravamen of Mr.
Mathes’s claim is in the medical art or science, training, and expertise that Mr. Mathes
expected Dr. Lane to exercise within the physician-patient relationship. See Estate of French
at 555-56 (“‘The physician-patient relationship is an essential element of a cause of action
for medical malpractice, but not for common law negligence.’”) (quoting Pittman v. Upjohn
Co., 890 S.W.2d 425, 431 (Tenn. 1994)). We thus determine that Mr. Mathes’s claim sounds
in medical malpractice and is governed by the TMMA.

                                          A. Pre-Suit Notice

       The trial court in its Memorandum Order specifically found that Mr. Mathes failed to
“state compliance with the notice requirement in T.C.A. §29-26-121” in his complaint or
attach any documentation of such compliance. The court further determined that although
Mr. Mathes had received Dr. Lane’s motion to dismiss, Mr. Mathes had failed to file any
supplemental pleading demonstrating extraordinary cause for non-complaince with the
statutory notice requirement. The court acknowledged that Mr. Mathes filed, along with
various motions, a “60 day pre-suit notice” to Dr. Lane on March 27, 2013, with the actual
notice date given as March 21, 2013. The court, however, found this filing to be “useless”
in terms of compliance with the notice requirement because Mr. Mathes had filed the original
complaint nearly two months earlier on January 31, 2013.

        Tennessee Code Annotated § 29-26-121 provides in pertinent part:

        (a)(1) Any person, or that person’s authorized agent, asserting a potential
               claim for health care liability shall give written notice of the potential
               claim to each health care provider that will be a named defendant at
               least sixty (60) days before the filing of a complaint based upon health
               care liability in any court of this state.



        4
         We recognize that Mr. Mathes’s use of the phrase, “deliberate indifference,” echoes the holding of
the United States Supreme Court in Estelle v. Gamble, 429 U.S. 97, 104 (1976), that “deliberate indifference
to serious medical needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain.’” Mr.
Mathes did not articulate an Eighth Amendment claim in his complaint, however. Moreover, we determine
that such a claim would not affect our analysis. See id. at 106 (“Thus, a complaint that a physician has been
negligent in diagnosing or treating a medical condition does not state a valid claim of medical mistreatment
under the Eighth Amendment. Medical malpractice does not become a constitutional violation merely
because the victim is a prisoner.”).

                                                    -8-
(2)   The notice shall include:

      (A)    The full name and date of birth of the patient whose treatment
             is at issue;

      (B)    The name and address of the claimant authorizing the notice and
             the relationship to the patient, if the notice is not sent by the
             patient;

      (C)    The name and address of the attorney sending the notice, if
             applicable;

      (D)    A list of the name and address of all providers being sent a
             notice; and

      (E)    A HIPAA compliant medical authorization permitting the
             provider receiving the notice to obtain complete medical records
             from each other provider being sent a notice.

(3)   The requirement of service of written notice prior to suit is deemed
      satisfied if, within the statutes of limitations and statutes of repose
      applicable to the provider, one of the following occurs, as established
      by the specified proof of service, which shall be filed with the
      complaint:

      (A)    Personal delivery of the notice . . .; or

      (B)    Mailing of the notice . . . .

(4)   Compliance with subdivision (a)(3)(B) shall be demonstrated by filing
      a certificate of mailing from the United States postal service stamped
      with the date of mailing and an affidavit of the party mailing the notice
      establishing that the specified notice was timely mailed by certified
      mail, return receipt requested. A copy of the notice sent shall be
      attached to the affidavit. It is not necessary that the addressee of the
      notice sign or return the return receipt card that accompanies a letter
      sent by certified mail for service to be effective.

(b)   If a complaint is filed in any court alleging a claim for health care
      liability, the pleadings shall state whether each party has complied with

                                      -9-
              subsection (a) and shall provide the documentation specified in
              subdivision (a)(2). The court may require additional evidence of
              compliance to determine if the provisions of this section have been met.
              The court has discretion to excuse compliance with this section only for
              extraordinary cause shown.

        In a “Motion for Stay” filed on March 27, 2013, Mr. Mathes did not, as the trial court
noted, plead “extraordinary cause,” in the words of the statute, for his failure to give pre-suit
notice to Dr. Lane. Mr. Mathes instead offered the identical argument he presents on appeal
that as a pro se complainant, his pleadings should be held to a less stringent standard than
pleadings drafted by attorneys. Mr. Mathes’s contention, though fully considered, is
unavailing. See Stewart, 368 S.W.3d at 463. The leniency we may afford to pleadings
drafted by pro se litigants does not extend to excusing such litigants “from complying with
the same substantive and procedural rules that represented parties are expected to observe.”
Hessmer, 138 S.W.3d at 903. We cannot conclude that the trial court abused its discretion
in finding no extraordinary cause to excuse Mr. Mathes from compliance with the pre-suit
notice requirement of Tennessee Code Annotated § 29-26-121. See, e.g., Childs v. UT Med.
Group, Inc. 398 S.W.3d 163, 170-71 (Tenn. Ct. App. 2012) (upholding the trial court’s
finding that no extraordinary cause existed to excuse the plaintiffs’ failure to comply with
the pre-suit notice requirement of Tenn. Code Ann. § 29-26-121 and noting that “[w]hen
reviewing a trial court’s discretionary decision, we will uphold the ruling ‘so long as
reasonable minds can disagree as to propriety of the decision made.’” (quoting Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)).

                         B. Certificate of Good Faith Requirement

       In dismissing Mr. Mathes’s complaint against Dr. Lane, the trial court also found that
Mr. Mathes had failed to file the certificate of good faith required in health care liability
actions under the TMMA. Tennessee Code Annotated § 29-26-122 provides in pertinent
part:

       (a)    In any health care liability action in which expert testimony is required
              by § 29-26-115, the plaintiff or plaintiff’s counsel shall file a certificate
              of good faith with the complaint. If the certificate is not filed with the
              complaint, the complaint shall be dismissed, as provided in subsection
              (c), absent a showing that the failure was due to the failure of the
              provider to timely provide copies of the claimant’s records requested
              as provided in § 29-26-121 or demonstrated extraordinary cause. The
              certificate of good faith shall state that:



                                              -10-
(1)   The plaintiff or plaintiff’s counsel has consulted with one (1) or more
      experts who have provided a signed written statement confirming that
      upon information and belief they:

      (A)    Are competent under § 29-26-115 to express an opinion or
             opinions in the case; and

      (B)    Believe, based on the information available from the medical
             records concerning the care and treatment of the plaintiff for the
             incident or incidents at issue, that there is a good faith basis to
             maintain the action consistent with the requirements of § 29-16-
             115; or

(2)   The plaintiff or plaintiff’s counsel has consulted with one (1) or more
      experts who have provided a signed written statement confirming that
      upon information and belief they:

      (A)    Are competent under § 29-26-115 to express an opinion or
             opinions in the case; and

      (B)    Believe, based on the information available from the medical
             records concerning the care and treatment of the plaintiff for the
             incident or incidents at issue and, as appropriate, information
             from the plaintiff or others with knowledge of the incident or
             incidents at issue, that there are facts material to the resolution
             of the case that cannot be reasonably ascertained from the
             medical records or information reasonably available to the
             plaintiff or plaintiff’s counsel; and that, despite the absence of
             this information, there is a good faith basis for maintaining the
             action as to each defendant consistent with the requirements of
             § 29-26-115. Refusal of the defendant to release the medical
             records in a timely fashion or where it is impossible for the
             plaintiff to obtain the medical records shall waive the
             requirement that the expert review the medical record prior to
             expert certification.

...

(c)   The failure of a plaintiff to file a certificate of good faith in compliance
      with this section shall, upon motion, make the action subject to

                                      -11-
               dismissal with prejudice. . . . The court may, upon motion, grant an
               extension within which to file a certificate of good faith if the court
               determines that a health care provider who has medical records relevant
               to the issues in the case has failed to timely produce medical records
               upon timely request, or for other good cause shown.

        In his brief on appeal, Mr. Mathes offers no explanation for his failure to file the
certificate of good faith other than his general assertion that the trial court should have
afforded leniency in his pleadings due to his pro se and incarcerated status. As noted above,
Mr. Mathes’s self-represented status does not excuse him from following the procedural rules
that represented parties must observe. See Hessmer, 138 S.W.3d at 903. We conclude that
the trial court did not abuse its discretion by finding no good cause to have been shown for
Mr. Mathes’s failure to file a certificate of good faith with his complaint. See, e.g., Brandon
v. Williamson Med. Ctr., 343 S.W.3d 784, 789 (Tenn. Ct. App. 2010) (upholding the trial
court’s dismissal of the plaintiff’s medical malpractice action due to her failure to file a
timely certificate of good faith and concluding that the plaintiff’s initial pro se status did not
constitute good cause for such failure). The trial court did not err in dismissing Mr. Mathes’s
complaint against Dr. Lane.

                   V. Dismissal of Complaint Against Warden Howerton

        In granting Warden Howerton’s motion to dismiss Mr. Mathes’s complaint against
him, the trial court found that “the name of Warden Tony Howerton appears only in the style,
and there are no factual allegations of any wrongful action on the part of this Defendant.”
The court therefore dismissed Mr. Mathes’s complaint as to Warden Howerton on the basis
that the complaint failed to state a claim upon which relief could be granted. In his brief on
appeal, Mr. Mathes fails to address the absence of allegations against Warden Howerton in
his complaint. See Tenn. R. App. P. 27(a)(7)(A) (stating that an appellant’s brief shall
contain “[a]n argument . . . setting forth the contentions of the appellant with respect to the
issues presented, and the reasons therefor, including the reasons why the contentions require
appellate relief, with citations to the authorities and appropriate references to the record . .
. .”).

         As noted above, a motion to dismiss pursuant to Rule 12.02(6) of the Tennessee Rules
of Civil Procedure, “only seeks to determine whether the pleadings state a claim upon which
relief can be granted.” See Trau-Med, 71 S.W.3d at 696. Rule 8 of the Tennessee Rules of
Civil Procedure provides in pertinent part that “[a] pleading which sets forth a claim for relief
. . . shall contain: (1) a short and plain statement of the claim showing that the pleader is
entitled to relief; and (2) a demand for judgment for the relief the pleader seeks.” See
Donaldson v. Donaldson, 557 S.W.2d 60, 62 (Tenn. 1977) (holding that when “no claim for

                                              -12-
relief is stated by a party, a court may properly dismiss the action, either on motion or sua
sponte.”); see also Abshure v. Methodist Healthcare-Memphis Hosps., 325 S.W.3d 98, 104
(Tenn. 2010) (“The facts pleaded, and the inferences reasonably drawn from these facts, must
raise the pleader’s right to relief beyond the speculative level.”). Upon our careful review
of the respective pleadings, we conclude that the trial court did not err in dismissing Mr.
Mathes’s complaint against Warden Howerton for failure to state a claim upon which relief
could be granted.

                      VI. Tennessee Prisoner Litigation Reform Act

        Warden Howerton raises the additional issue on appeal of whether Mr. Mathes should
have been barred from proceeding with this action in forma pauperis by operation of the
Tennessee Prisoner Litigation Reform Act. See Tenn. Code Ann. §§ 41-21-801 to -818.
Pursuant to the requirements of Tennessee Code Annotated §§ 41-21-805 and -807, Mr.
Mathes filed with his complaint an inmate affidavit and certificate of his inmate trust fund
account in order that he might be allowed to proceed with this action in forma pauperis.
Noting that Mr. Mathes’s inmate affidavit indicated four previous civil actions, three of
which were dismissed for failure to state a claim upon which relief could be granted, Warden
Howerton contends that the trial court erred by failing to dismiss Mr. Mathes’s complaint for
his failure to pay the full filing fee, pursuant to section 807(c).

         The trial court, having dismissed Mr. Mathes’s complaint on the bases previously
explained in this opinion, did not reach the issue in its Orders of Dismissal or Memorandum
Opinion of whether Mr. Mathes’s complaint should be barred by operation of Tennessee
Code Annotated § 41-21-807(c). Having discerned no error in the trial court’s dismissal of
Mr. Mathes’s complaint on independent grounds, we conclude that the trial court did not err
in declining to address this issue. The issue is pretermitted as moot. See Dorrier v. Dark,
537 S.W.2d 888, 890 (Tenn. 1976) (“This is a court of appeals and errors, and we are limited
in authority to the adjudication of issues that are presented and decided in the trial courts .
. . .”) (emphasis added).

                                      VII. Conclusion

       For the reasons stated above, we affirm the order of the trial court dismissing this
action against both defendants. The costs on appeal are assessed against the Appellant, Billy




                                             -13-
A. Mathes. This case is remanded to the trial court, pursuant to applicable law, for
enforcement of the trial court’s judgment and collection of costs assessed below.




                                               _________________________________
                                               THOMAS R. FRIERSON, II, JUDGE




                                        -14-